Citation Nr: 0640115	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-10 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
avascular necrosis of the first metacarpal, right thumb.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1978 to April 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 20 percent 
evaluation for avascular necrosis of the first metacarpal, 
right thumb.

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in March 2004, the 
veteran indicated that he wanted to have a hearing at the RO.  
In March 2004, the veteran subsequently submitted a form 
requesting a hearing in Washington, DC, instead of the 
hearing being held at the RO.  The RO inadvertently scheduled 
a travel board hearing for the veteran to be held at the RO 
in September 2004.  The veteran did not appear for the 
hearing.  An October 2006 letter was sent to the veteran 
clarifying whether he wished to attend a hearing before the 
Board at the RO or in Washington, DC  As of December 2006, no 
response has been received from the veteran; therefore, the 
Board finds that there is no hearing request pending at this 
time.  See 38 C.F.R. § 20.702(e) (2006).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected avascular necrosis of the 
first metacarpal, right thumb is manifested by no more than 
pain and limitation of motion.  




CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for avascular necrosis of the first 
metacarpal, right thumb have not been met.  38 U.S.C.A. §§ 
1155; 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5224, 
5228 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2003 letter sent to the veteran.  In 
the letter, the veteran was informed that the evidence 
necessary to substantiate the claim for an increased 
evaluation would be evidence showing that his disability is 
worse than the current evaluation contemplated.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.

Given the unfavorable decision, discussed below, the Board 
finds that any notice requirements involving the effective 
date to be assigned is rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, the RO has obtained the veteran's 
service medical records and private treatment records dated 
January 2003 and November 2003.  Finally, VA provided the 
veteran with an examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, service connection for avascular necrosis of 
the first metacarpal, right thumb was granted by the RO in a 
May 1997 rating decision and assigned a 10 percent evaluation 
under Diagnostic Code 5224, effective September 1996.  In an 
October 2000 decision, the Board increased the veteran's 
evaluation to 20 percent under Diagnostic Code 5224.  The 
veteran filed an informal claim in November 2002 seeking an 
increase for his disability The RO subsequently issued a 
Statement of the Case where it also evaluated the veteran's 
disability under Diagnostic Code 5228.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Although the Board has thoroughly reviewed 
all medical evidence of record, the Board will focus 
primarily on the more recent medical findings regarding the 
current level of disability related to the right thumb.

The veteran states that his right thumb disability warrants a 
higher evaluation in excess of 20 percent.  

In December 2003, the veteran was afforded a VA examination.  
During the examination, the veteran stated that he suffered a 
right hand injury in 1980 while in service.  He explained 
that he fell while playing football and sustained an injury 
in the region of his right thumb.  He reported to the 
examiner that since the injury, he has ongoing problems with 
his right hand, and his current problem is not a flare-up, 
but a chronic ongoing process.  The veteran stated that he 
has weakness of grasp and frequent cramps of the right hand.  
He added that he also has pain at the base of the right thumb 
and has not been prescribed any specific medication for his 
thumb condition.  The veteran explained that the medication 
he takes for his low back problem helps his right thumb 
condition.  

Upon physical examination, the examiner noted that there were 
no anatomical defects detected in the right hand, but the 
palmar surface of the hand appeared to be "full" in the 
region of the thenar eminence.  The veteran was noted as 
being able to approximate the right thumb to each finger of 
the hand except the little finger, which there was a distance 
of one centimeter between the tip of the thumb and the tip of 
the little finger.  The examiner further added that the 
veteran was able to flex the four fingers towards the median 
transverse fold of the palm, but was unable to touch the 
region by a distance of two centimeters of all fingers.  
Range of motion of the right wrist was extension to 20 
degrees, flexion to 60 degrees, radial flexion to 20 degrees, 
and ulnar flexion to 20 degrees.  The examiner reported that 
all of the movements by the veteran were with pain in the 
region of the thumb and the forearm.  The examiner noted the 
veteran was able to grasp his hand with a forceful grasp; 
however, the veteran stated that he had pain in the region of 
his thumb and forearm when performing the stated action.  The 
examiner diagnosed the veteran with degenerative joint 
disease of the right hand, and noted minimal degenerative 
changes of the first metacarpophalangeal joint and 
subchondral cystic changes of the right hand.

In support of his claim, the veteran submitted a January 2003 
private functional capacity assessment.  During the 
assessment, the veteran stated that he has cramping and 
occasional pain in the right thumb and wrist with activity 
and exposure to cold.  He stated that he worked previously in 
law enforcement for 19 years, and is currently training and 
attending school to become a paralegal.  He reported his pain 
level as being 7 to 9 on the Borg 0 to 10+ pain scale.  Right 
thumb range of motion was noted as extension lacked 10 
degrees, right radial abduction to 33 degrees, left radial 
abduction to 46 degrees, right adduction lacked 4 cm, and 
left adduction lacked 2 cm.  Grind tests were positive at the 
right thumb, and crepitis was noted on the right wrist 
occasionally with motion.  Muscle testing of the hand was 4/5 
in the right thumb opposition and finger abduction, 4+/5 in 
bilateral finger adduction, and 5/5 in the left thumb 
opposition and finger abduction.  The therapist noted maximum 
grips were demonstrated by the veteran.  The therapist 
concluded that the veteran can safely work at a computer, 
unlimited by his thumb disability.

The pertinent rating criteria for the thumb are found at 
38 C.F.R. § 4.71a, Diagnostic Codes 5224 and 5228 (2006).  
Both diagnostic codes distinguish between the major 
(dominant) extremity and the minor (non-dominant) extremity.  
See 38 C.F.R. § 4.69 (2006).  The medical evidence shows that 
the veteran is right handed; therefore, the criteria 
referencing the major extremity are for consideration here.

The veteran's right thumb disability is currently rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5224 and 5228.  Favorable ankylosis of the thumb is rated as 
10 percent disabling and unfavorable ankylosis of the thumb 
is rated as 20 percent disabling when the disability involves 
the major extremity, as is the situation in this case.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5224.  A note to this 
section states that consideration is also to be given to 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.

Diagnostic Code 5228 provides that limitation of motion of 
the thumb with a gap of less than one inch (2.5 cm.) between 
the thumb pad and the fingers with the thumb attempting to 
oppose the fingers warrants a zero percent evaluation; 
limitation of motion of the thumb with a gap of one to two 
inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers 
warrants a 10 percent evaluation; and limitation of motion of 
the thumb with a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  

The veteran is presently receiving the maximum available 
rating under both Diagnostic Codes 5224 and 5228.  Thus, both 
Diagnostic Codes do not assist him in obtaining a higher 
evaluation.  

The Board has considered whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  In this 
case, while the veteran's right hand function is certainly 
impaired, the evidence indicates that there is some function 
remaining in the hand.  In addition, the veteran's right 
thumb adduction and abduction strength was noted to be 4+/5 
and 4/5 respectively, and his hand grip was noted during the 
VA examination as a "forceful grasp."  The Board finds that 
an evaluation as amputation is not warranted, that limitation 
of motion of other digits of the hand was not indicated by 
the evidence, and that interference with overall function of 
the hand has been considered in the veteran's current 
evaluation.  

The Board has also considered evaluation of the veteran's 
right thumb disability under all other potentially 
appropriate diagnostic codes.  The veteran's right thumb has 
not been amputated, his right wrist does not have ankylosis, 
and his wrist is not limited upon motion.  Thus, Diagnostic 
Codes 5152, 5214, and 5215 are not for application.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5152, 5214, 5215.  In 
order for the veteran to receive an increased evaluation, 
multiple digits of the hand would have to be involved in his 
disability.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  As stated 
above, the veteran is at the maximum evaluation for 
limitation of motion and ankylosis of the right thumb.  The 
Board finds that the effects of pain reasonably shown to be 
due to the veteran's service-connected right thumb disability 
are contemplated in the 20 percent rating assigned by the 
Board.  There is no indication that pain, due to disability 
of the pain, has caused functional loss greater than that 
contemplated by the 20 percent evaluation assigned.  

The veteran is competent to report his symptoms, and the 
Board does not doubt the sincerity of the veteran's belief 
that his service-connected disability has worsened; however, 
the objective clinical findings do not support his assertions 
for the reasons stated above.  As the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his right thumb disability, the benefit-of-the-
doubt doctrine is not for application, and an increased 
rating must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55.

Review of the record reveals that the RO has not considered 
referral of this case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2006).  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Under Secretary or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Board finds that the evidence does not show that this 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  At the December 2003 VA examination, the veteran 
stated he was currently working as a manager of an apartment 
complex.  He explained that his position involved office and 
maintenance work, and it was occasionally difficult to write 
and perform maintenance work.  The veteran also stated that 
he has been taking online computer classes to become a 
paralegal.  Such would not indicate marked interference with 
employment.  The Board finds that the 20 percent evaluation 
contemplates the veteran's disability picture and concludes 
that referral of this case to the Under Secretary or the 
Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation is not warranted.





ORDER

Entitlement to an evaluation in excess of 20 percent for 
avascular necrosis of the first metacarpal, right thumb is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


